Case 1:18-cv-03548-JRS-TAB Document 26 Filed 05/31/19 Page 1 of 2 PageID #: 76



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

TONY LIONEL LOVE,                                    )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:18-cv-03548-JRS-TAB
                                                     )
MATHEW PRESTEL,                                      )
                                                     )
                             Defendant.              )

                               Entry Directing Further Proceedings

       The Court has attempted to serve the defendant in this action multiple times since screening

the complaint. See dkts. 8, 13, 17, 19. On May 23, 2019, the Court received an executed waiver of

service of summons form from the defendant, as well as a narrative setting forth the defendant’s

version of the incident alleged in the plaintiff’s complaint. Dkt. 24; dkt. 25. It is unclear whether

the defendant intends to retain counsel or proceed pro se and whether the defendant intends the

narrative submitted with the waiver of service of summons to serve as an answer to the allegations

in the complaint. Consequently, the defendant shall have through June 28, 2019, in which to

retain counsel, if he so chooses, and file an amended answer that complies with Federal Rule of

Civil Procedure 8(b), (c), and (d).

       The clerk is directed to re-docket docket entry 25-1 as a separate entry entitled

“Submission from defendant.”

       IT IS SO ORDERED.



Date: 5/31/2019
Case 1:18-cv-03548-JRS-TAB Document 26 Filed 05/31/19 Page 2 of 2 PageID #: 77



Distribution:

TONY LIONEL LOVE
127260
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838


Matthew Prestel
Restricted address at docket 25
